EXHIBIT Execution Copy AMENDING AGREEMENT THIS AMENDING AGREEMENT (this “Agreement”), dated as ofMay 5,2008, is made by and among OccuLogix, Inc.(the “Company”), a Delaware corporation with executive offices located at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2, Canada, the lenders listed on the Schedule of New Lenders attached hereto as Exhibit A (the “New Lenders”), the lenders listed on the Schedule of Required Lenders attached hereto as Exhibit B (the “Required Lenders”) and Marchant Securities Inc. (the “Collateral Agent”), an
